Opinion by
Cole, J.
It was conceded, and the petitioner so testified, that the additional duties were imposed after the petitioner was erroneously advised by a customs official that supplemental duties, payment for which was offered at the time amended entry was filed, were not payable until formal notice of appraisement was received. However, when notice did arrive the additional duties, as well as the supplemental duties, based on the appraised value, had accrued. It was found that the facts and circumstances surrounding entry and appraisement *270clearly supported the contention of the petitioner that there was no intention to defraud the revenue of the United States, or to conceal or misrepresent the facts. The petitions were therefore granted.